DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 10/19/2021 is acknowledged. Claims 2, 4-5 and 11-28 are canceled. No amendment is made to claims 1, 3 and 6-10. Currently claims 1, 3 and 6-10 are pending in the application.
Previous prior art rejection is maintained since Applicant’s argument is not persuasive. See response to arguments below.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that cited references do not teach the limitation “a water vapor transmission rate of the third encapsulating material is less than a water vapor transmission rate of the second encapsulating material” and that “the water vapor transmission rate of the second encapsulating material is less than a water vapor transmission rate of the first encapsulating material”, because Nelson teaches a composite comprising a bulk encapsulant and a filler to improve the water vapor transmission rate of the composite to less than about 1 g/m2-day in a certain embodiments. Therefore, Applicant concludes that Nelson teaches away from the claimed invention and the rejection is an impermissible hindsight reconstruction.
Applicant’s arguments are not persuasive for the following reasons:

Secondly, as stated in the rejection, EVA corresponds to Applicant’s claimed “first encapsulating material” and olefin-based resin having water vapor transmission rate less than that of EVA corresponds to Applicant’s claimed “second encapsulating material”.
Thirdly, the “certain embodiments” using filler to lower transmission rate of the composite of Nelson is not relied upon in the rejection. 
Fourthly, Applicant claims a first encapsulating material and a second encapsulating material (emphasis added). Even if Nelson disclose the composite comprising the bulk encapsulant and a filler to adjust the property of the water vapor transmission rate of the whole composite, Nelson still teaches using an encapsulating material of EVA and an encapsulating material of olefin as claimed and disclosed by Applicant. 
Fifthly, Applicant’s claimed invention does not exclude using a filler to lower the water vapor transmission rate. As a matter of fact, Applicant discloses lowering the water vapor transmission rate of the solar cell module (see Applicant’s own example). In other words, Nelson and Applicant’s disclosure are concerned about lowering water vapor transmission rate of the solar cell module.
 Therefore, Nelson does not teach away from Applicant’s claimed and disclosed invention.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the obviousness is based on the teachings of the references, e.g. using EVA, olefin-based and butyl rubber for a first encapsulating material, a second encapsulating material and a third encapsulating material.
Accordingly, previous prior art rejection is maintained. Below is the copy of previous prior art rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2011/0036390) in view of Maeda (US 2014/0216548) and Beck (US 2015/0053258), or alternatively further in view of Rivard et al. (US 2011/0048536).
Regarding claims 1, 3 and 7, Nelson et al. discloses a solar cell module comprising: 
a solar cell (102, figs. 1A-B, [0020]);
a first encapsulating material (110b/122b, figs. 1A-B, [0020]) and a second encapsulating material (110a/122a, figs. 1A-B, [0020]) that seal the solar cell (see figs. 1A-B);
a first protective member (106, figs. 1A-B, [0020]) disposed on the first encapsulating material (110b/122b, figs. 1A-B); 
a second protective member (104, figs. 1A-B, [0020]) disposed on the second encapsulating material; and 
a third encapsulating material (108, figs. 1A-B, [0025]) disposed on lateral surfaces of the first encapsulating material (110b/122b) and the second encapsulating material (110a/122a), and between the first protective member (106) and the second protective member (104, figs. 1A-B).
Nelson et al. discloses the third encapsulant material to be butyl rubber having water vapor transmission rate (WVTR) typically less than 1-2 g/m2/day ([0025]).
Nelson et al. discloses the first and second encapsulant materials are different ([0026]), and the materials selected for the encapsulant materials are olefins and ethylene vinyl acetate (or 
Maeda et al. teaches selecting EVA for the first encapsulating material (25b, [0021]) and olefin-based resin (or polyolefin) for the second encapsulating material (25a, [0021]), wherein the water vapor transmission rate of first encapsulating material (25b) is higher than the second encapsulating material (25a, [0021]), or the water vapor transmission rate of the second encapsulating material (e.g. olefin) is less than the first encapsulating material (e.g. EVA).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of Nelson et al. by selecting EVA for the first encapsulating material and olefin-based resin for the second encapsulating material for the second encapsulating material such that the water vapor transmission rate of the second material (e.g. olefin) is less than the water vapor transmission rate of the first encapsulating material (e.g. EVA) as taught by Maeda et al., because Nelson et al. explicitly suggests using EVA and olefin-based resin for the encapsulating materials. 
Nelson et al. discloses the solar cell is selected to be dye-sensitized solar cell ([0023]). Nelson et al. does not explicitly disclose the solar cell comprising a perovskite solar cell.
Beck discloses perovskite solar cell is a dye sensitized perovskite solar cell, which is one type of solar cell among others ([0005], [0010], [0012], [0018], [0023]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used perovskite solar cell, or dye-sensitized perovskite solar cell, for the solar cell of modified Nelson et al. as taught by Beck, because Nelson et al. explicitly suggests using dye sensitized solar cell and Beck discloses perovskite solar cell is a dye-sensitized solar cell which International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material/solar cell, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Modified Nelson et al. discloses all the claimed materials for the first, second and third encapsulating materials, e.g. EVA, olefin and butyl rubber. The encapsulating materials of modified Nelson et al. will display the characteristics of the encapsulating materials such as “a water vapor transmission rate (WVTR) of the third encapsulating material is less than a WVTR of the second encapsulating material, and the WVTR of the second encapsulating material is less than a WVTR of the first encapsulating material” as claimed.
Alternatively, modified Nelson et al. does not explicitly state the characteristic “a water vapor transmission rate (WVTR) of the third encapsulating material is less than a WVTR of the second encapsulating material” as claimed.
However, Nelson et al. discloses the third encapsulating material (e.g. butyl rubber) having a water vapor transmission rate of typically less than 1-2 g/m2/day ([0025]).
Rivard et al. discloses the water vapor transmission rate of polyolefin (e.g. poly-alpha-olefin), or olefin-based resin is greater than 5 g/m2/day, greater than 7 g/m2/day ([0027]). It is noted that the water vapor transmission rate of butyl rubber of typically less than 1-2 g/m2/day disclosed by Nelson et al. is less than the ranges water vapor transmission rate of greater than 5 g/m2/day or greater than 7/m2/day disclosed by Rivard et al.
2/day or greater than 7 g/m2/day as taught by Rivard et al. in the solar cell module of modified Nelson et al. such that the water vapor transmission rate (WVTR) of the third encapsulating material (e.g. butyl rubber) is less than a WVTR of the second encapsulating material (e.g. polyolefin or olefin-based resin), because Nelson et al. and Maeda et al. teach using polyolefin, or olefin-based resin. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 6, modified Nelson et al. discloses a solar cell module as in claim 1 above, wherein Nelson et al. discloses the second protective member (104) includes glass or a poly vinylidene fluoride (PVDF) resin layer (see figs. 1A-B, [0021]).

Regarding claim 9, modified Nelson et al. discloses a solar cell module as in claim 1 above, wherein Nelson et al. discloses including a frame engaging the module edges and surrounding the module for additional mechanical support ([0025]), and Maeda et al. shows such frame (11) surrounding that covers portions of the first protective member, the second protective member and the third encapsulating material (see figs. 1-2).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over modified  Nelson et al. (US 2011/0036390) as applied to claims 1 and 9 above, and further in view of Wang et al. (US 2016/0315581).
Regarding claims 8 and 10, modified Nelson et al. discloses a solar cell module as in claims 1 and 9 above, wherein Nelson et al. discloses including a frame engaging the module edges and surrounding the module for additional mechanical support (Nelson et al., [0025]) and Maeda et al. discloses including an edge sealant (sealing 13) to fill in the gap between the frame (11) surrounding the solar cell module and the edge of the solar module to stop water (see figs. 1-2, [0019]).
Modified Nelson et al. does not explicitly shows the edge sealant being disposed between the frame and the third encapsulating material, nor do they teach a width of the frame in a first direction parallel to a flat surface of the solar cell is greater than a width of the third encapsulating material in the first direction
Wang et al. discloses an edge sealant (shown as 7 in fig. 1, or sealant of silica gel, butyl rubber or a double tape as described in [0028]), wherein the edge sealant is disposed between the frame (6) and the third encapsulating material (3, fig. 1). Wang et al. also discloses a width of the frame (6) is greater than a width of the third encapsulating material (3, see fig. 1).
It would have been obvious to one skilled in the art at the time of the invention was made modify the solar cell module of modified Nelson et al. by arranging the edge sealant between the frame and the third encapsulating material such that a width of the frame is greater than a width of the third encapsulating material as taught by Wang et al., because Nelson et al. explicitly suggests using a frame engaging the module edges and surrounding the module for additional mechanical support and Maeda et al. discloses using the edge sealing surrounding the solar cell . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726